Citation Nr: 1757727	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), initially evaluated as 50 percent prior to July 29, 2016, and as 70 percent disabling thereafter. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from September 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 Decision Review Officer decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

As for a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. In the October 2017 submission of the Veteran's Application for Increased Compensation Based on Unemployability, the Veteran's attorney raised the issue of the Veteran's employability.  Therefore, in light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue despite the fact that the RO never issued a Statement of the Case (SOC) addressing the issue.

In June 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. As noted in the June 2017 remand, the November 2014 Board decision denied an initial evaluation in excess of 50 percent for PTSD.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  By way of a November 2015 Memorandum Decision, the November 2014 decision denying an evaluation in excess of 50 percent for PTSD was vacated and remanded for additional development and readjudication. The Court specifically asked for the Board to seek an opinion as to whether the Veteran's condition of depression NOS is related to service and a condition separate from his PTSD. 

Before the Veteran's appeal was returned to the Board, an August 2017 rating decision granted service connection for bilateral hearing loss.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

PTSD 

As noted in the November 2015 Memorandum Opinion, the Court vacated the Board's November 2014 decision denying a disability rating in excess of 50 percent for the Veteran's PTSD.  The Court found that the Board discussed the Veteran's symptoms of depression in the context of whether they contributed to his disability evaluation in excess of 50 percent for his PTSD.  Thus, a remand was warranted for the Board to seek an opinion as to whether the Veteran's condition of depression NOS was related to service and a condition separate from PTSD, and, if so, to assign an appropriate disability rating under Diagnostic Code 9435.  See 38 C.F.R.  § 4.130 (2017).  

In June 2017, the Board remanded the claim.  The remand instructions requested that an opinion be provided to determine whether it is at least as likely as not that the Veteran has depression or any other psychiatric disorder separate from the service-connected PTSD.  For any concurrent psychiatric disorder identified, the examiner was to determine whether it was at least as likely as not that this other disorder was incurred in or is due to military service, or is caused or aggravated by the service-connected PTSD. 

In a July 2017 VA opinion, the examiner noted that the Veteran was diagnosed with depression as early as 2010.  The examiner found that the Veteran did not currently exhibit a depressive disorder, or any depressive spectrum, and drew the conclusion that the depression could not be caused by, proximately related to, or aggravated by the PTSD.  The examiner determined that there was no evidence for depression despite setting forth the history of diagnosis for depression in the record, along with notations not showing a diagnosis.  However, the requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that the examiner provided virtually no rationale for the opinion reached and did not provide an etiology for the depression that was diagnosed during the appeal period, and thus finds this opinion inadequate. 

TDIU 

Moreover, as previously discussed, the issue of entitlement to TDIU is on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Finally, any outstanding VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following actions:

1. After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

2.  After all additional records are associated with the claims file, forward the claims file to a VA expert in psychiatric disorders.  The Veteran need not be scheduled for another psychiatric examination unless the reviewer determines examination of the Veteran is necessary to comply with the Board's remand instructions.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

Upon review of the entire record, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's depression or any other psychiatric disorder (diagnosed during the appeal period if she/he determines that the Veteran does not have a current diagnosis of depression) is separate from the already-diagnosed and service-connected PTSD.  

For any concurrent psychiatric disorder identified during the appeal period, the examiner must also opine whether it is at least as likely as not that this other disorder was incurred in or is due to military service, or is caused or aggravated by the service-connected PTSD.  A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.  

The examiner's analysis should include a discussion of the Veteran's prior diagnoses of depression or depressive disorder.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Review the examination report to ensure it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. 
§ 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as is deemed necessary.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims (including TDIU) must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  After the Veteran and her attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




